Exhibit AGREEMENT AND PLAN OF MERGER by and among STONE ENERGY CORPORATION (PARENT) STONE ENERGY OFFSHORE, L.L.C. (MERGER SUB) and BOIS D’ARC ENERGY, INC. (COMPANY) dated as of April 30, 2008 TABLE OF CONTENTS ARTICLE I THE MERGER 1.1 The Merger 1 1.2 Effective Time of the Merger 1 1.3 Closing 2 1.4 Certificate of Formation 2 1.5 Limited Liability Company Agreement 2 1.6 Directors and Officers 2 ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE COMPANY AND MERGER SUB; EXCHANGE OF CERTIFICATES 2.1 Effect of the Merger 2 2.2 No Dissenters' Rights 3 2.3 Treatment of Stock Options; Restricted Stock 3 2.4 Exchange of Certificates 5 2.5 Stock Transfer Books 8 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 3.1 Organization 8 3.2 Capitalization 9 3.3 Authorization; Validity of Agreement 10 3.4 No Violations; Consents and Approvals 11 3.5 SEC Reports and Financial Statements 12 3.6 Oil and Gas 13 3.7 Absence of Certain Changes 16 3.8 Absence of Undisclosed Liabilities 17 3.9 Disclosure Documents 17 3.10 Employee Benefit Plans; ERISA 17 3.11 Litigation; Compliance with Law 19 3.12 Intellectual Property 20 3.13 Material Contracts 22 3.14 Taxes 23 3.15 Environmental Matters 25 3.16 Company Assets 26 3.17 Insurance 26 3.18 Labor Matters; Employees 26 (ii) 3.19 Affiliate Transactions 27 3.20 Derivative Transactions and Hedging 28 3.21 Natural Gas Act 28 3.22 Disclosure Controls and Procedures 28 3.23 Investment Company 28 3.24 No Rights Agreement 28 3.25 Takeover Laws 29 3.26 Required Vote by Company Stockholders 29 3.27 Recommendation of Company Board of Directors; Opinion of Financial Advisor 29 3.28 Brokers 29 3.29 Reorganization 29 3.30 No Other Representations or Warranties 30 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 4.1 Organization 30 4.2 Capitalization 31 4.3 Authorization; Validity of Agreement 32 4.4 No Violations; Consents and Approvals 32 4.5 SEC Reports and Financial Statements 33 4.6 Oil and GasReserves 35 4.7 Absence of Certain Changes 37 4.8 Absence of Undisclosed Liabilities 37 4.9 Disclosure Documents 37 4.10 Employee Benefit Plans; ERISA 38 4.11 Litigation; Compliance with Law 39 4.12 Intellectual Property 41 4.13 Material Contracts 42 4.14 Taxes 43 4.15 Environmental Matters 45 4.16 ParentAssets 46 4.17 Insurance 46 4.18 Labor Matters; Employees 46 4.19 Affiliate Transactions 47 4.20 Derivative Transactions and Hedging 47 4.21 Natural Gas Act 48 4.22 Disclosure Controls and Procedures 48 4.23 Investment Company 48 4.24 Rights Agreement 48 4.25 Recommendation ofParent Board of Directors; Opinion of Financial Advisor 48 4.26 Required Vote byParent Stockholders 49 4.27 Stockholder Agreements 49 (iii) 4.28 Brokers 49 4.29 Reorganization 49 4.30 No Other Representations or Warranties 49 ARTICLE V COVENANTS 5.1 Interim Operations of the Company 49 5.2 Interim Operations of Parent 53 5.3 Acquisition Proposals 55 5.4 Access to Information and Properties 62 5.5 Further Action; Commercially Reasonable Efforts 63 5.6 Proxy Statement; S-4; Company Special Meeting; Parent Special Meeting 64 5.7 Notification of Certain Matters 65 5.8 Directors’ and Officers’ Insurance and Indemnification 66 5.9 Publicity 66 5.10 Stock Exchange Listing 66 5.11 Employee Benefits 67 5.12 Certain Tax Matters 68 5.13 Section 16 Matters 69 ARTICLE VI CONDITIONS 6.1 Conditions to Each Party’s Obligation to Effect the Merger 69 6.2 Conditions to the Obligation of the Company to Effect the Merger 70 6.3 Conditions to Obligations of Parent and Merger Sub to Effect the Merger 71 ARTICLE VII TERMINATION 7.1 Termination 72 7.2 Effect of Termination 73 ARTICLE VIII MISCELLANEOUS 8.1 Fees and Expenses 73 8.2 Amendment; Waiver 75 8.3 Survival 76 8.4 Notices 76 8.5 Rules of Construction and Interpretation; Definitions 77 8.6 Headings; Schedules 82 8.7 Counterparts 82 8.8 Entire Agreement 82 8.9 Severability 82 8.10 Governing Law 82 8.11 Assignment 82 8.12 Parties in Interest 83 8.13 Specific Performance 83 8.14 Jurisdiction 83 (iv) TABLE OF DEFINED TERMS Acceptable Confidentiality Agreement 78 Company Termination Fee 74 Acquisition Agreement 57 Confidentiality Agreements 63 Acquisition Proposal 61 D&O 66 Advisers Act 28 Delaware Secretary of State 1 Agreement 1 Derivative Transaction 78 Antitrust Division 63 DLLCA 1 Articles of Merger 1 Effective Time 1 Business Day 78 Employment and Withholding Taxes 79 Certificate 3 Environmental Claim 79 Certificate of Merger 1 Environmental Laws 79 Claim 78 ERISA 17 Cleanup 78 Exchange Act 12 Closing 2 Exchange Agent 5 Closing Date 2 Exchange Fund 5 Code 1 FERC 28 Committee 3 FTC 63 Company 1 GAAP 13 Company Adverse Recommendation Change 56 Governmental Entity 12 Company Assets 26 Hazardous Material 79 Company Balance Sheet 13 HSR Act 12 Company Benefit Plans 18 Hydrocarbons 14 Company Board 11 Intellectual Property 20 Company Common Stock 2 Interim Company Reserve Report 64 Company Credit Agreement 10 Investment Company Act 28 Company Disclosure Letter 8 Knowledge 80 Company Employee 68 Laws 11 Company Employee Agreement 18 Liens 80 Company ERISA Affiliate 17 Litigation 80 Company IP Rights 21 Mass Layoff 27 Company Leased Real Property 78 Material Adverse Effect 80 Company Leases 78 Merger 1 Company Material Contract 23 Merger Consideration 3 Company Notice of Change 57 Merger Sub 1 Company Oil and Gas Agreements 15 Nevada Secretary of State 1 Company Option 3 NGA 28 Company Owned Real Property 78 NRS 1 Company Permits 20 Oil and Gas Interests 14 Company Preferred Stock 9 Option Amount 3 Company Real Property 78 Option Amount Cash Percentage 4 Company Required Vote 29 Option Amount Stock Percentage 4 Company Reserve Report 13 Parent 1 Company Restricted Stock 4 Parent Adverse Recommendation Change 59 Company SEC Documents 12 Parent Assets 46 Company Special Meeting 65 Parent Balance Sheet 34 (v) Parent Benefit Plans 38 Parent Termination Fee 74 Parent Board 48 Per Share Cash Consideration 3 Parent Common Stock 2 Per Share Stock Consideration 3 Parent Credit Agreement 32 Permitted Liens 81 Parent Disclosure Letter 30 Person 81 Parent Employee Agreement 38 Plant Closing 27 Parent ERISA Affiliate 38 Proxy Statement 17 Parent IP Rights 41 Registered Company IP 21 Parent Leased Real Property 81 Registered Parent IP 41 Parent Leases 81 Release 81 Parent Material Contract 42 Representatives 55 Parent Notice of Change 60 Return 81 Parent Oil and Gas Agreements 36 S-4 17 Parent Owned Real Property 81 Sarbanes-Oxley Act 12 Parent Permits 40 SEC 12 Parent Preferred Stock 31 Section 2.3 Parent Common Stock Value 4 Parent Proposal 49 Securities Act 9 Parent Real Property 81 Stock Plan 3 Parent Required Vote 49 Stockholder Agreements 49 Parent Reserve Report 35 Subsidiary 81 Parent Rights 31 Superior Proposal 61 Parent Rights Agreement 31 Surviving Entity 1 Parent SEC Documents 34 Tax 82 Parent Special Meeting 65 Termination Date 72 Parent Stock Options 31 WARN ACT 27 (vi) This
